Citation Nr: 1545062	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  13-11 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for right leg disorder.

2.  Entitlement to service connection for left leg disorder.

3.  Entitlement to service connection for a psychiatric disorder.

4.  Entitlement to service connection for sleep apnea, to include as secondary to a respiratory disorder.

5.  Entitlement to service connection for hypertension, to include as secondary to a respiratory disorder.

[The issues of entitlement to service connection a respiratory disorder as due to asbestos exposure and bilateral hearing loss are addressed in a separate Board decision under a different docket number.]


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on inactive duty with the Naval Reserves from March 1974 to June 1974 and on active duty from June 1974 to June 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains a June 2014 VA Disability Benefits Questionnaire examination and medical opinion for Post Traumatic Stress Disorder, VA treatment records dated from February 2011 to August 2011, and the remaining records are either duplicate copies of evidence already associated with VBMS or irrelevant to the claims on appeal.  

The Board has recharacterized the Veteran's claim of service connection for Post Traumatic Stress Disorder, depression, and anxiety more broadly in order to clarify the nature of the benefit sought and ensure complete consideration of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009).  Accordingly, the Board has listed the issue on the title page as a psychiatric disorder. 

There has been some confusion concerning representation over the course of this appeal.  At one point, a VA form 646 was issued by a state service organization on the issues in the other decision.  A power of attorney form to that organization is not of record.  At one point at least the issue of a respiratory disorder was listed on a power of attorney form to the attorney listed in this document.  Clarification of the matter in June and July 2015 indicated that the attorney's representation was limited to the five (5) issues on the title page of this document.  As to the other issues, the Veteran is deemed to be representing himself.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a June 2014 rating decision, the RO denied the claims of service connection for right leg condition, left leg condition, and psychiatric disorder.  In June 2015, the Veteran submitted a VA Form 21-0958 (Notice of Disagreement) with the denial of those issues; however, the RO has not issued a Statement of the Case.  Thus, the Board must remand the case for issuance of a Statement of the Case addressing those issues.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

A remand is also needed to obtain identified outstanding records from the Social Security Administration that may be relevant to the issues of entitlement to service connection for hypertension, sleep apnea.  Since the Agency of Original Jurisdiction completed an unsuccessful search for these records in February 2010, the Veteran's attorney stated in a June 2013 letter that the Veteran has applied for Social Security Disability benefits and requested VA to obtain these records.  In September 2014, the Veteran's April 2014 award letter from the Social Security Administration for disability benefits was associated with the claims file, but the records upon which that decision was based have not been obtained and associated with the claims file.

It is noted that in the separate decision issued, the Board is granting service connection for a respiratory disorder.  That action, in part, dictates the need for some of the development requested below.

A remand is needed for the issue of entitlement to service connection for sleep apnea, to include as secondary to a respiratory disorder, to obtain a VA examination and medical opinion on a secondary basis.  VA treatment records show the Veteran's active problem list includes sleep apnea.  The Veteran's attorney asserted in the October 2013 VA Form 9 (Substantive Appeal) that the Veteran's sleep apnea is inextricably intertwined with his respiratory disorder and should be granted on a secondary basis.  As a result, a VA examination and medical opinion is needed to determine if the Veteran's current diagnosis of sleep apnea is caused or aggravated by his service-connected respiratory disorder.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

A remand is needed for the issue of entitlement to service connection for hypertension, to include as secondary to a respiratory disorder, to obtain a VA examination and medical opinions on direct and secondary bases.  Service treatment records include blood pressure readings of 150 over 96 in November 1977 and 136 over 104 in January 1978 and an examining physician noted the Veteran had intermittent hypertension on a May 1978 Report of Medical History.  During the current appeal period, a September 2014 VA treatment record documents a diagnosis of hypertension.  The Veteran's attorney also asserted in the October 2013 VA Form 9 (Substantive Appeal) that the Veteran's hypertension is inextricably intertwined with his respiratory disorder and should be granted on a secondary basis.  As a result, a VA examination and medical opinions are needed to determine if the Veteran's current diagnosis of hypertension is related to military service or caused or aggravated by his service-connected respiratory disorder.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310; McLendon, 20 Vet. App at 79. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a Statement of the Case addressing the issues of entitlement to service connection for right leg disorder, left leg disorder, and psychiatric disorder.  The Statement of the Case should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.

2.  Request a copy of the records upon which the April 2014 Social Security Administration decision for disability benefits was based and associate them with the claims file and send a copy to the Veteran's attorney as requested in the June 2013 letter.  If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.  

3.  Secure any outstanding, relevant VA treatment records dated from September 2014 to the present.

4.  The Veteran should be afforded a VA examination to determine the nature and etiology of sleep apnea.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. The examiner must elicit a full history of these claimed disorders from the Veteran.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should indicate whether the Veteran has a current diagnosis of sleep apnea.  If no diagnosis is rendered, please refer to the diagnoses of sleep apnea in VA treatment records.

The VA physician should opine as to whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran's sleep apnea is (i) caused by his service-connected respiratory disorder; or (ii) aggravated by his service-connected respiratory disorder?
 
In this context, "aggravation" is defined as a permanent worsening of the disability beyond its natural progression.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.

An explanation for any opinions expressed must be provided, and if the requested information cannot be provided without resort to speculation, the examiner should so state and explain why.

5.  The Veteran should be afforded a VA examination to determine the nature and etiology of hypertension.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must elicit a full history of these claimed disorders from the Veteran.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should indicate whether the Veteran has a current diagnosis of hypertension.  If no diagnosis is rendered, please refer to the diagnosis of hypertension in the September 2014 VA treatment record.

The VA physician should opine as to whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran's hypertension (i) is related to service, to include blood pressure readings in November 1977 and January 1978; (ii) manifested within one year of separation from service; (iii) is caused by his service-connected respiratory disorder; or (iv) is aggravated by his service-connected respiratory disorder?

In this context, "aggravation" is defined as a permanent worsening of the disability beyond its natural progression.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.

An explanation for any opinions expressed must be provided, and if the requested information cannot be provided without resort to speculation, the examiner should so state and explain why.

6.  The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should be indicated whether any notice that was sent was returned as undeliverable. 

7.  After the development requested has been completed, the Agency of Original Jurisdiction should review the examination reports and medical opinions to ensure that they are in complete compliance with the directives of this REMAND.  The Agency of Original Jurisdiction must ensure that the VA physicians documented his/her consideration of Virtual VA, to include identifying the date range of Virtual VA records reviewed.  If any report is deficient in any manner, the Agency of Original Jurisdiction must implement corrective procedures at once. 

8.  When the development requested has been completed, the issues of entitlement to service connection for bilateral hearing loss, sleep apnea, and hypertension should be reviewed by the Agency of Original Jurisdiction on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


